UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7367



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS EDWARD CLEMENT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-02-1245; CA-05-496)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Edward Clement, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas    Edward   Clement   seeks    to   appeal   the   district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment   of   the     constitutional    claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Clement

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED




                                   - 2 -